UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6046



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUAN PRATT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-95-123-3-MU, CA-97-28-3-MU)


Submitted:    March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Juan Pratt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Pratt waived the right to

collaterally attack his conviction or sentence except on specified

grounds, and he fails to show that he received ineffective assis-

tance of counsel.   See Lockhart v. Fretwell, 506 U.S. 364 (1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Pratt, Nos. CR-95-123-3-MU; CA-97-28-3-MU (W.D.N.C. Dec. 14,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2